DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicant’s priority to foreign application’s IT102018000004450 and IT102018000004449 filed on April 12th, 2018 has been accepted. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed on October 5th, 2020 has been considered by the examiner. However, US4972959 is mentioned in the specification on pg1, L21 and is not on the IDS. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: on pg3, L21 the word motors is misspelled.  Appropriate correction is required.

Claim Interpretation
The applicant is advised that when the term “or” or is used only one of the options has to be found in the prior art.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 10 is rendered indefinite for reciting “wherein a distance … is sufficient to allow a mutual idle rotation and minimize a possibility of entry of the dirt or the foreign bodies therebetween.” There is no standard given in the specification regarding how to determine the appropriate distance and a person with ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Allowable Subject Matter
Claims 1-9,11-13,19 and 20 are  allowed. 

Independent claim 1 would be allowable for disclosing “said at least one first rotating element and said at least one second rotating element being mounted idle on said rotation shaft so that said at least one first rotating element and said at least one second rotating element rotate independently one with respect to the other.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.L.B./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655